Citation Nr: 1724437	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  16-44 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Virginia.  The RO denied the Veteran's claim for service-connected disability compensation for tinnitus and the Veteran timely appealed that ruling to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran, his current tinnitus is the result of his in-service exposure to the loud noise of the gun of a Coast Guard cutter.  To help decide his claim, the AOJ requested a VA audiology examination and medical opinion.  According to the rating decision which later denied the claim, "A VA examination was scheduled for you on February 1, 2014, however, you failed to report for this examination."   

The AOJ requested the examination on January 21, 2014.  The claim was denied on February 7 and, on February 11, the AOJ mailed a copy of its decision to the Veteran.  Two weeks later, the AOJ received the Veteran's notice of disagreement, which included a short statement explaining the reason he did not attend the examination: "I was away when I received notice for exam.  When I returned home it was after the exam date."  

From this statement, it appears that, between January 21 and February 1 of 2014, the VA Medical Center where the examination was arranged sent a letter to the Veteran's residence with information about the scheduled date and time.  But there is no copy of this letter in the record.

In his substantive appeal (VA Form 9), the Veteran repeated essentially the same statement concerning the examination.  He explained that he had been on vacation during the examination and that, "I will go for an evaluation whenever needed."  

38 C.F.R. § 3.158(a) (2016) authorizes certain sanctions when a claimant for VA benefits "without good cause, fails to report" for a scheduled VA examination.  Subsection (b) of the regulation provides that, when the examination scheduled is for an original compensation claim - like this claim for service connection for tinnitus - the claim will be rated based on the evidence of record.  

Under the circumstances of this case, however, the Board finds that the Veteran has established "good cause" for his failure to appear.  Given the short interval of time between the examination request and the date of the examination, his explanation for his failure to appear is reasonable.  The Veteran promptly explained the circumstances of his failure to appear to the AOJ after he was notified and his statements about these events have been consistent.  The Board will remand the case to arrange a new examination.   

On remand, the AOJ should also mail the Veteran appropriate notice as required by the Veterans' Claims Assistance Act (VCAA).  In a claim for service connection, the claimant must be provided a notice letter explaining all five of the essential requirements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran filed the present claim in May 2013.  Before his claim was denied, the AOJ mailed him a letter in July 2013.  The letter described the types of evidence that VA will seek to provide for him and types of evidence he would be expected to provide himself.  But the notice did not identify all of the essential elements of a claim for service connection.  The AOJ eventually sent the Veteran a fully compliant VCAA notice letter in July 2016.  However, the notice required by the VCAA must be provided to the claimant before the initial unfavorable decision on the merits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A few days after sending the July 2016 VCAA notice letter, the AOJ sent the Veteran a second letter asking him to disregard the previous letter.  This sequence in which these letters arrived could potentially confuse the Veteran about what needs to be proven to establish his eligibility for benefits.  For these reasons, on remand, the AOJ should mail an appropriate VCAA notice letter to the Veteran.  

In addition to the foregoing, the Board observes that VA treatment records dated up to November 2015 are currently associated with the claims folder.  However, the evidence suggests that there may be additional outstanding treatment records.  In this regard, the Board notes that a September 2015 VA audiology progress notes indicates that the Veteran complained of difficulty hearing and bilateral tinnitus.  Hearing aid options were discussed with the Veteran, but he was not interested in amplification.  He was encouraged to return to the clinic should he change his mind and decide to pursue amplification.  In a later September 2016 VA Form 9, Appeal to Board of Veteran's Appeals, the Veteran indicated that his hearing and worsened and he now wore hearing aids suggesting that he has received treatment for hearing related problem since November 2015.  In light of the foregoing, the Veteran should be asked to identify any pertinent outstanding treatment records and the AOJ should make appropriate efforts to obtain any identified records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice required by 38 U.S.C.A. § 5103 (West 2014).  The Veteran should be asked to identify any additional medical treatment he has received for tinnitus and or hearing loss.  In particular, the Veteran should be asked to identify any pertinent treatment since November 2015.  

Thereafter, take appropriate steps to secure copies of any treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if any.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed tinnitus.  The examiner should review all pertinent records associated with the claims file, including service treatment records, post-service medical records, and statements.

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any current tinnitus is related to any disease, injury or event during the Veteran's active duty service, to include exposure to the gun on the Coast Guard cutter on which the Veteran served on active duty.  Any opinion provided must include an explanation of the reasons for the opinion.

3. The AOJ must ensure that the above opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, the AOJ will readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





